DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “about 10 millimeters” and “about 50 millimeters” in claim 7 are a relative phrase which render the claim indefinite. The phrases “about 10 millimeters” and “about 50 millimeters” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as about 10 millimeters and about 50 millimeters may not be the same as what another person considers as about 10 millimeters and about 50 millimeters thus the metes and bounds of the limitation determined.
Claim 11, line 13, recites “a second primary button” which is indefinite because it is unclear what the difference is between the second primary button from line 13 and 
Claim 11 recites the limitation "the second auxiliary button" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
The phrases “about 10 millimeters” and “about 50 millimeters” in claim 16 are a relative phrase which render the claim indefinite. The phrases “about 10 millimeters” and “about 50 millimeters” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as about 10 millimeters and about 50 millimeters may not be the same as what another person considers as about 10 millimeters and about 50 millimeters thus the metes and bounds of the limitation determined.
The phrases “about 10 millimeters” and “about 50 millimeters” in claim 17 are a relative phrase which render the claim indefinite. The phrases “about 10 millimeters” and “about 50 millimeters” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as about 10 millimeters and about 50 millimeters may not be the same as what another person considers as about 10 millimeters and about 50 millimeters thus the metes and bounds of the limitation determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 16-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 7,012,203 B2).
Regarding claim 1, Hanson et al. discloses a surgical footswitch comprising:
a footswitch base (200);
a treadle (204) mounted on the footswitch base;
a first primary button (209) positioned on an upper surface (see Figure 2) of the footswitch base along a first lateral side (the right side of 200 in Figure 2) of the treadle;
a first auxiliary button housing (the structure that 210 extends above) positioned along a lateral side (210 is to the right of 209 in Figure 2) of the first primary button, opposite the treadle; and
a first auxiliary button (210) mounted on an upper surface (see Figure 2) of the first auxiliary button housing;
wherein the treadle is **[configured to activate a first function of a surgical console, the first primary button is configured to activate a second function of the surgical console, and the first auxiliary button is configured to activate a third function of the surgical console]**; and
wherein an upper surface of the first auxiliary button is elevated in relation to an upper surface of the first primary button (see Figure 2).
Regarding claim 2, Hanson et al. discloses a second primary button (206) positioned on the upper surface of the footswitch base along a second lateral side (the left side) of the treadle;

wherein the first lateral side of the treadle is opposite the second lateral side of the treadle (see Figure 2).
Regarding claim 3, Hanson et al. discloses a second auxiliary button housing (the structure that 207 extends above) positioned along a lateral side (the left side) of the second primary button, opposite the treadle; and
a second auxiliary button (207) mounted on an upper surface of the second auxiliary button housing;
wherein the second auxiliary button is **[configured to activate a fifth function of the surgical console]**; and
wherein an upper surface of the second auxiliary button is elevated in relation to an upper surface of the second primary button (see Figure 2).
Regarding claim 4, Hanson et al. discloses a second auxiliary button (207) mounted on the upper surface of the first auxiliary button housing;
wherein the second auxiliary button is **[configured to activate a fourth function of the surgical console]**.
Regarding claim 7, Hanson et al. discloses that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is between about 10 millimeters and about 50 millimeters (given the 112b rejection above, the structure of Hanson et al. meets this claim limitation).
Regarding claim 8, Hanson et al. discloses that the first primary button is positioned such that a user **[may activate the first primary button by depressing the 
Regarding claim 9, Hanson et al. discloses that the first auxiliary button is positioned such that the user **[may activate the first auxiliary button by depressing the first auxiliary button with the distal end of the foot of the user without removing the proximal end of the foot from the treadle]**.
Regarding claim 10, Hanson et al. discloses that the first auxiliary button housing is integrated into the footswitch base (see Figure 2).
Regarding claim 11, Hanson et al. discloses a surgical footswitch comprising:
a footswitch base (200);
a treadle (204) mounted on the footswitch base;
a first primary button (209) positioned on an upper surface (see Figure 2) of the footswitch base along a first lateral side (the right side of 200 in Figure 2) of the treadle;
a second primary button (206) positioned on the upper surface of the footswitch base along a second lateral side (the left side of 200 in Figure 2) of the treadle;
a first auxiliary button housing (the structure that 210 extends above) positioned along a lateral side (210 is to the right of 209 in Figure 2) of the first primary button, opposite the treadle;
a first auxiliary button (210) mounted on an upper surface of the first auxiliary button housing;
a second auxiliary button housing (the structure that 207 extends above) positioned along a lateral side (to the left side) of the second primary button, opposite the treadle;

wherein the treadle is **[configured to activate a first function of a surgical console, the first primary button is configured to activate a second function of the surgical console, the second primary button is configured to activate a third function of the surgical console, the first auxiliary button is configured to activate a fourth function of the surgical console, and the second auxiliary button is configured to activate a fifth function of the surgical console]**;
wherein an upper surface of the first auxiliary button is elevated in relation to an upper surface of the first primary button (see Figure 2); and
wherein an upper surface of the second auxiliary button is elevated in relation to an upper surface of the second primary button (see Figure 2).
Regarding claim 16, Hanson et al. discloses that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is between about 10 millimeters and about 50 millimeters (given the 112b rejection above, the structure of Hanson et al. meets this claim limitation).
Regarding claim 17, Hanson et al. discloses that the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button is between about 10 millimeters and about 50 millimeters (given the 112b rejection above, the structure of Hanson et al. meets this claim limitation).
Regarding claim 18, Hanson et al. discloses that the first auxiliary button is positioned such that a user **[may activate the first auxiliary button by depressing the 
Regarding claim 19, Hanson et al. discloses that the second auxiliary button is positioned such that the user **[may activate the second auxiliary button by depressing the second auxiliary button with the distal end of the foot of the user without removing the proximal end of the foot from the treadle]**.
Regarding claim 20, Hanson et al. discloses that the first and second auxiliary button housings are integrated into the footswitch base (see Figure 2).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 7,012,203 B2).
Regarding claim 5, Hanson et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is at least 10 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be at least 10 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on 
Regarding claim 6, Hanson et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is less than 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be less than 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be 
Regarding claim 12, Hanson et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is at least 10 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be at least 10 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Regarding claim 13, Hanson et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button is at least 10 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be at least 10 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button.  Given Applicant’s own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 14, Hanson et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is less than 50 millimeters.
In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button.  Given Applicant’s own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.

It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button to be less than 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mezhinsky (US 7,626,132 B2) discloses a foot controller that is comprised of a treadle attached to a base, a plurality of buttons on each lateral side of the treadle, and one of the plurality of buttons has an upper surface higher than another one of the plurality of buttons.
Metzler et al. (US 6,689,975 B2) discloses a foot controller that is comprised of a treadle attached to a base, and a plurality of buttons on each lateral side of the treadle.
Roth (US 9,240,110 B2) discloses a footswitch that is comprised of a treadle attached to a base, the footswitch is attached to a console, and a plurality of buttons on each lateral side of the treadle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656